DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 19, and 23, it is unclear to what extent to elements require a spherical shape and what comprises the electromagnetic energy treatment by the laser altering material properties of the matrix and/or the elements of the material as it appears to denote a conditional limitation rather than a property of the material/element itself. 
Regarding claim 1, it is unclear to what extent to elements require a spherical shape and it is unclear to what extent a reduction in “reflecting” properties is required in the method.
Regarding claims 12 and 18, “the electromagnetic energy application device” lacks antecedent basis in the claims, and is directed to a structural property rather than a method step (per claim 1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glossop (US 2015/0196369).
Regarding claims 1-5, Glossop discloses and teaches a method of making an optically detectable retro-reflective medical tracking marker including providing a marker structure with a retro-reflective surface including a plurality of elements (0054-0062), the elements can be spherical in shape and be retained by a matrix to reflect electromagnetic radiation (0082). Glossop also discloses and teaches the modification of properties of the surface(s) of the markers at particular portions in order to facilitate a reduction in reflectivity at a particular set/portion of the marker(s) (0048, 0071, 0078). Glossop further discloses and teaches the application of energy via laser source, the selection of portions of the marker structure for regional changes in reflectivity, and the application of transparent elements/coating to the surface of the marker structure (0057-0058, claim 15, 0074, claim 6).


Regarding claims 16-18, Glossop discloses and teaches a laser device, the application of laser energy through a layer/coating on the marker to the retro-reflective surface (0074-0076, Claim 6), and the setting/defining of a surface selected for attaching a marker to a support structure (0052, 0077). 

Regarding claims 19-23, Glossop discloses and teaches the elements of claim 1, namely, an optically detectable retro-reflective medical tracking marker including providing a marker structure with a retro-reflective surface including a plurality of elements, the elements can be spherical in shape and be retained by a matrix to reflect electromagnetic radiation (0078-0083, 0054-0062). Glossop also discloses and teaches the modification of properties of the surface(s) of the markers at particular portions in order to facilitate a reduction in reflectivity at a particular set/portion of the marker(s). Glossop further discloses and teaches the application of energy via laser source (Claim 6, 0074-0076), the selection of portions of the marker structure for regional changes in reflectivity, and the application of transparent elements/coating to the surface of the marker structure (0052-0057, 0076-0078). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793